DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 21 June 2021 has been entered.

Response to Amendment
The amendment of 21 June 2021 has been entered.
Disposition of claims:
	Claims 1, 5, and 10 have been amended.

	Claims 1-20 are pending.
The amendment to claim 5 has overcome the objection to the claim set forth in the last Office action. The objection has been withdrawn.
The amendment to claim 1 has overcome the rejections to claims 1-20 under 35 U.S.C. 112(b) set forth in the last Office action. 
The amendment to claim 1 has overcome the rejections of claims 1-7 and 11-20 under 35 U.S.C. 103 as being unpatentable over Ito et al. (US 2015/0325800 A1) (hereafter “Ito”) in view of Kitazawa et al. (JP 2003-206278A—machine translation relied upon) (hereafter “Kitazawa”) set forth in the last Office action; the rejection of claims 8-9 under 35 U.S.C. 103 as being unpatentable over Ito et al. (US 2015/0325800 A1) (hereafter “Ito”) in view of Kitazawa et al. (JP 2003-206278A—machine translation relied upon) (hereafter “Kitazawa”), and further in view of Choi et al. (“Improved Efficiency and Lifetime of Organic Light-Emitting Diode with Lithium-Quinolate-Doped Electron Transport Layer” Japanese Journal of Applied Physics, vol. 48 (2009) pp. 062101-1 through 062101-3.) (hereafter “Choi”) set forth in the last Office action. The rejections have been withdrawn. However, as outlined below, new grounds of rejection have been made.

Response to Arguments
Applicant’s arguments with respect to Suzuri et al. (WO 2006/104118 A1—machine translation relied upon) (hereafter “Suzuri”) have been considered but are moot 

Applicant’s arguments, see the 1st paragraph of p. 45 to the 2nd paragraph of p. 46 of the reply filed 21 June 2021 with respect to the rejections of claims 1-7 and 11-20 under 35 U.S.C. 103 as being unpatentable over Ito et al. (US 2015/0325800 A1) (hereafter “Ito”) in view of Kitazawa et al. (JP 2003-206278A—machine translation relied upon) (hereafter “Kitazawa”) set forth in the last Office action; the rejection of claims 8-9 under 35 U.S.C. 103 as being unpatentable over Ito et al. (US 2015/0325800 A1) (hereafter “Ito”) in view of Kitazawa et al. (JP 2003-206278A—machine translation relied upon) (hereafter “Kitazawa”), and further in view of Choi et al. (“Improved Efficiency and Lifetime of Organic Light-Emitting Diode with Lithium-Quinolate-Doped Electron Transport Layer” Japanese Journal of Applied Physics, vol. 48 (2009) pp. 062101-1 through 062101-3.) (hereafter “Choi”) set forth in the last Office action have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant’s arguments, see the 3rd paragraph of p. 46 through the 2nd paragraph of p. 47 of the reply filed 21 June 2021, with respect to the rejections of claims 1-13 under 35 U.S.C. 103 as being unpatentable over Heo et al. (WO 2016/068478 A2—US 2017/0301866 A1 used as an English language equivalent) set forth in the last Office action have been fully considered and are persuasive.  The ejections of claims 1-13 under 35 U.S.C. 103 as being unpatentable over Heo et al. (WO 2016/068478 A2—US 2017/0301866 A1 used as an English language equivalent) set forth in the last Office action has been withdrawn. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-7 and 11-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ito et al. (US 2015/0325800 A1) (hereafter “Ito”) in view of Tominaga et al. (US 2003/0168970 A1) (hereafter “Tominaga”).
Regarding claims 1-2, 11-13, 15-17, and 19-20: Ito discloses an organic light emitting device comprising a cathode, an anode provided opposite to the cathode, and a light emitting layer provided between the cathode and the anode {paragraphs [0333]-[0338] and Table 2: An example device (Example 69)}
The light emitting layer comprises the compound shown below as a host material {(paragraphs [0333]-[0336] and Table 2: An example device (Example 68), Compound 2 is the host material of the light emitting layer), (paragraph [0184], Compound 2), (paragraph [0098]: The anthracene derivative of the disclosure is exemplified by the compounds on pp. 12-50), (p. 12, the compound shown below)}.

    PNG
    media_image1.png
    774
    1101
    media_image1.png
    Greyscale

The compound above has the structure of the instant compound 2-7.
The light emitting layer further comprises a light emitting dopant having the structure shown below {(paragraphs [0333]-[0336] and Table 2: An example device (Example 69), Compound BDI is the light emitting dopant of the light emitting layer), (paragraph [0331]: Compound BDI)}.

    PNG
    media_image2.png
    792
    1532
    media_image2.png
    Greyscale

The organic light emitting device further comprises an organic material layer that is an electron transfer layer provided between the cathode and the light emitting layer {paragraphs [0333]-[0336] and Table 2: An example device (Example 69)}. 
Ito does not teach that the electron transfer layer comprises a compound having the structure of the instant Chemical Formula I.
Tominaga teaches compounds that are tetraphenylmethane compounds that can be used in an organic light emitting device {(paragraphs [0008]-[0013]: Compounds having the structure of formula (2) of Tominaga are compounds of the disclosure.), (paragraph [0092]: The compounds on pp. 17-21 are exemplifications of the compounds having the structure of formula (2) of Tominaga—tetraphenylmethane compounds.)}.
Tominaga teaches that that the tetraphenylmethane compounds can be used in the electron transfer layer {(paragraphs [0107]-[0108]: Phen 2 is a tetraphenylmethane compound that was exemplified in paragraph [0092].; paragraphs [0160]-[0163]: Phen 2 is used as a material of the electron transfer layer of an organic light emitting device.), (paragraph [0113]: TPM-dNTR is a tetraphenylmethane compound that was exemplified in paragraph [0092].; paragraphs [0164]: TPM-dNTR is used as a material of the electron transfer layer of an organic light emitting device.)}.
Specific examples of the tetraphenylmethane compounds of Tominaga are shown below {(paragraph [0092]: The compounds on pp. 17-21 are exemplifications of the compounds having the structure of formula (2) of Tominaga—tetraphenylmethane compounds.), (p. 18, Compound shown below)}.

    PNG
    media_image3.png
    808
    907
    media_image3.png
    Greyscale

Tominaga teaches that organic light-emitting devices comprising the compounds of Tominaga have high thermal stability {paragraphs [0171], [0007], and [0017]-[0020]}.
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have substituted the material of the electron transfer material of the device of Ito with one of the compounds of Tominaga shown above, based on the teaching of Tominaga. The substitution would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). The selection of one of the compounds of Tominaga shown above 

Regarding claims 3-7: Ito as modified by Tominaga teaches all of the features with respect to claim 1, as outlined above. 
Ito as modified by Tominaga does not exemplify that the specific compound of Tominaga used in the electron transfer layer is the compound shown below.

    PNG
    media_image4.png
    647
    1239
    media_image4.png
    Greyscale

However, as outlined above, the compound shown above is one of the exemplified electron transport layer compounds taught by Tominaga.
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have further modified the device of Ito as modified by Tominaga by specifically choosing the compound of Tominaga shown above, based on 
With respect to claim 3: Ito as modified by Tominaga teaches the claimed invention above but fails to teach that the compound having the structure of the instant Chemical Formula 1 has a HOMO energy level that is 6.1 eV or higher when measured using an atmospheric pressure photoelectron spectroscopy apparatus. 
It is reasonable to presume that the compound having the structure of the instant Chemical Formula 1 having a HOMO energy level that is 6.1 eV or higher when measured using an atmospheric pressure photoelectron spectroscopy apparatus is inherent to Ito as modified by Tominaga. Support for said presumption is found in the use of like materials and like processes which would result in the claimed property. 
The only description provided of the compounds that have a HOMO energy that is 6.1 eV or higher are that they are compounds that have the structure of the instant Chemical Formula 1 {paragraph bridging pages 9 and 10 of the instant specification}.
Furthermore, Table 1 of the instant specification shows that all of the test compounds of the instant Chemical Formula 1 meet the condition of having a HOMO energy level of 6.1 eV or higher when measured using an atmospheric pressure photoelectron spectroscopy apparatus. 
Additionally, the compound of Tominaga shown above is structurally similar to 
Finally, the compound of Tominaga shown above is structurally similar to the instant Compounds 9, 15, 27, and 31 for the same reasons as described above and are specifically exemplified compounds of the instant application. One of ordinary skill in the art would expect that specifically exemplified compounds of the instant application would have the preferred properties of the instant application. Given the structural similarities between the compounds one of ordinary skill in the art would expect the compound of Tominaga shown above to have a HOMO energy level of 6.1 eV or higher when measured using an atmospheric pressure photoelectron spectroscopy apparatus.
The burden is upon the Applicant to prove otherwise. In re Fitzgerald 205 USPQ 594. In addition, the presently claimed properties would obviously have been present once the Ito as modified by Tominaga product is provided. Note In re Best, 195 USPQ at 433, footnote 4 (CCPA 1977). Reliance upon inherency is not improper even though the rejection is based on Section 103 instead of 102. In re Skoner, et al. (CCPA) 186 USPQ 80.
With respect to claim 4: 
It is reasonable to presume that the compound having the structure of the instant Chemical Formula 1 having a triplet energy level that is 2.6 eV or higher when measured using a low temperature photoluminescence method or obtained by quantum chemistry calculations using Gaussian 03 is inherent to Ito as modified by Tominaga. Support for said presumption is found in the use of like materials and like processes which would result in the claimed property. 
The only description provided of the compounds that have a triplet energy level that is 2.6 eV or higher are that they are compounds that have the structure of the instant Chemical Formula 1 {final paragraph of p. 11}.
Furthermore, Table 1 of the instant specification shows that all of the test compounds of the instant Chemical Formula 1 meet the condition of having triplet a triplet energy level that is 2.6 eV or higher when measured using a low temperature photoluminescence method or obtained by quantum chemistry calculations using Gaussian 03. Additionally, the compound of Tominaga shown above is structurally similar to the instant Compound 1, which Table 1 of the instant specification lists as having a triplet energy level of 2.9 eV. Specifically, in each case, the instant X is a non-conjugating alkylene group and the groups Ar1 and Ar2 are nitrogen heteroaryl groups having an aryl substituent and would be electron withdrawing. 
Finally, the compound of Tominaga shown above is structurally similar to the instant Compounds 9, 15, 27, and 31 for the same reasons described above and are specifically exemplified compounds of the instant application. One of ordinary skill in the art would expect that specifically exemplified compounds of the instant application would have the preferred properties of the instant application. Given the structural 
The burden is upon the Applicant to prove otherwise. In re Fitzgerald 205 USPQ 594. In addition, the presently claimed properties would obviously have been present once the Ito as modified by Tominaga product is provided. Note In re Best, 195 USPQ at 433, footnote 4 (CCPA 1977). Reliance upon inherency is not improper even though the rejection is based on Section 103 instead of 102. In re Skoner, et al. (CCPA) 186 USPQ 80.
With respect to claim 5: Ito as modified by Tominaga teaches the claimed invention above but fails to teach that the compound having the structure of the instant Chemical Formula 1 has band gap of 3.3 or greater taken as an absolute value of a difference between the HOMO energy and the LUMO energy of the cyclic compound represented by Chemical Formula 1, wherein the HOMO energy level is measured using an atmospheric pressure photoelectron spectroscopy apparatus, and the LUMO energy is calculated by a wavelength value measured through photoluminescence (PL). 
It is reasonable to presume that the compound having the structure of the instant Chemical Formula 1 having a band gap of 3.3 or greater taken as an absolute value of a difference between the HOMO energy and the LUMO energy of the cyclic compound represented by Chemical Formula 1, wherein the HOMO energy level is measured using an atmospheric pressure photoelectron spectroscopy apparatus, and the LUMO energy is calculated by a wavelength value measured through photoluminescence (PL) 
The only description provided of the compounds that have a band gap of 3.3 or greater are that they are compounds that have the structure of the instant Chemical Formula 1 {4th paragraph of p. 36}.
Additionally, the compound of Tominaga shown above is structurally similar to the instant Compound 1, which Table 1 of the instant specification lists as having a band gap of 3.3 or greater taken as an absolute value of a difference between the HOMO energy and the LUMO energy of the cyclic compound represented by Chemical Formula 1, wherein the HOMO energy level is measured using an atmospheric pressure photoelectron spectroscopy apparatus, and the LUMO energy is calculated by a wavelength value measured through photoluminescence (PL). Specifically, in each case, the instant X is a non-conjugating alkylene group and the groups Ar1 and Ar2 are nitrogen heteroaryl groups having an aryl substituent and would be electron withdrawing. 
Finally, the compound of Tominaga shown above is structurally similar to the instant Compounds 9, 15, 27, and 31 for the same reasons as described above and are specifically exemplified compounds of the instant application. One of ordinary skill in the art would expect that specifically exemplified compounds of the instant application would have the preferred properties of the instant application. Given the structural similarities between the compounds one of ordinary skill in the art would expect the compound of Tominaga shown above to have a band gap of 3.3 or greater taken as an absolute value of a difference between the HOMO energy and the LUMO energy of the 
The burden is upon the Applicant to prove otherwise. In re Fitzgerald 205 USPQ 594. In addition, the presently claimed properties would obviously have been present once the Ito as modified by Tominaga product is provided. Note In re Best, 195 USPQ at 433, footnote 4 (CCPA 1977). Reliance upon inherency is not improper even though the rejection is based on Section 103 instead of 102. In re Skoner, et al. (CCPA) 186 USPQ 80.
With respect to claim 6: Ito as modified by Tominaga teaches the claimed invention above but fails to teach that the compound having the structure of the instant Chemical Formula 1 has a LUMO energy level that is 3 eV or lower when calculated by a wavelength value measured through photoluminescence (PL). 
It is reasonable to presume that the compound having the structure of the instant Chemical Formula 1 having a LUMO energy level that is 3 eV or lower when calculated by a wavelength value measured through photoluminescence (PL) is inherent to Ito as modified by Tominaga. Support for said presumption is found in the use of like materials and like processes which would result in the claimed property. 
The only description provided of the compounds that have a LUMO energy level that is 3 eV or lower are that they are compounds that have the structure of the instant Chemical Formula 1 {5th paragraph of p. 36}.
Furthermore, Table 1 of the instant specification shows that all of the test 
Additionally, the compound of Tominaga shown above is structurally similar to the instant Compound 1, which Table 1 of the instant specification lists as having a LUMO energy level of 2.92 eV. Specifically, in each case, the instant X is a non-conjugating alkylene group and the groups Ar1 and Ar2 are nitrogen heteroaryl groups having an aryl substituent and would be electron withdrawing. 
Finally, the compound of Tominaga shown above is structurally similar to the instant Compounds 9, 15, 27, and 31 for the same reasons as described above and are specifically exemplified compounds of the instant application. One of ordinary skill in the art would expect that specifically exemplified compounds of the instant application would have the preferred properties of the instant application. Given the structural similarities between the compounds one of ordinary skill in the art would expect the compound of Tominaga shown above to have a LUMO energy level that is 3 eV or lower when calculated by a wavelength value measured through photoluminescence (PL).
The burden is upon the Applicant to prove otherwise. In re Fitzgerald 205 USPQ 594. In addition, the presently claimed properties would obviously have been present once the Ito as modified by Tominaga product is provided. Note In re Best, 195 USPQ at 433, footnote 4 (CCPA 1977). Reliance upon inherency is not improper even though the rejection is based on Section 103 instead of 102. In re Skoner
With respect to claim 7: Ito as modified by Tominaga teaches the claimed invention above but fails to teach that the compound having the structure of the instant Chemical Formula 1 has an electron mobility of 1x10-6 cm2/Vs or greater when measured by a time of flight (TOF) method, or a method of measuring a space charge limited current (SCLC). 
It is reasonable to presume that the compound having the structure of the instant Chemical Formula 1 having an electron mobility of 1x10-6 cm2/Vs or greater when measured by a time of flight (TOF) method, or a method of measuring a space charge limited current (SCLC) is inherent to Ito as modified by Tominaga. Support for said presumption is found in the use of like materials and like processes which would result in the claimed property. 
The only description provided of the compounds that have an electron mobility of 1x10-6 cm2/Vs or greater when measured by a time of flight (TOF) method, or a method of measuring a space charge limited current (SCLC) are that they are compounds that have the structure of the instant Chemical Formula 1 {3rd through 5th paragraphs of p. 14}.
Additionally, the compound of Tominaga shown above is structurally similar to the instant Compounds 9, 15, 27, and 31, which are specifically exemplified compounds of the instant application. Specifically, in each case, the instant X is a non-conjugating alkylene group and the groups Ar1 and Ar2 are nitrogen heteroaryl groups having an aryl substituent and would be electron withdrawing. One of ordinary skill in the art would expect that specifically exemplified compounds of the instant application would have the preferred properties of the instant application. Given the structural similarities between -6 cm2/Vs or greater when measured by a time of flight (TOF) method, or a method of measuring a space charge limited current (SCLC).
The burden is upon the Applicant to prove otherwise. In re Fitzgerald 205 USPQ 594. In addition, the presently claimed properties would obviously have been present once the Ito as modified by Tominaga product is provided. Note In re Best, 195 USPQ at 433, footnote 4 (CCPA 1977). Reliance upon inherency is not improper even though the rejection is based on Section 103 instead of 102. In re Skoner, et al. (CCPA) 186 USPQ 80.

Regarding claim 14: Ito as modified by Tominaga teaches all of the features with respect to claim 1, as outlined above.
Ito further discloses that the compound having the structure of the instant Chemical Formula 2 is present in the light emitting layer at a concentration of 95% by volume {paragraph [0334]: The thickness ratio of the host to dopant is 19:1 which is being interpreted as a volume ratio of 19:1, which equates to a vol% for the host of 95%}.
Given the high concentration by volume and the molecular weights of the compounds, the compound having the structure of Chemical Formula 2 is in a range of 30 mol% to 100 mol% based on a total weight of the light emitting layer. It is noted that the density of the two materials would have to differ by unphysically realistic amounts in order for the molar concentration to fall below 30 mol%.

Regarding claim 18: Ito as modified by Tominaga teaches all of the features with respect to claim 16, as outlined above.
Ito does not teach a specific device in with the light emitting dopant of the light emitting layer is a styrylamine compound.
However, Ito teaches that the light emitting dopant can be a styrylamine compound in addition to the arylamine compound of the example device of Ito {paragraph [0107] as well as paragraphs [0108]-[0130] which describe the options in paragraph [0107] in more detail and styrylamine light emitting dopants are described in detail in paragraphs [0124]-[0130]}.
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have substituted the light emitting dopant of the light emitting layer of the example device of Ito with a styrylamine compound, based on the teaching of Ito. The substitution would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). The selection of a styrylamine compound would have been a selection from a finite number of identified predictable solutions (see paragraph [0107] of Ito) with a reason expectation of success. See MPEP 2143(I)(E). Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time the invention was effectively filed to select suitable and optimum combinations of materials to be used to make an organic light-emitting device.

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Ito et al. (US 2015/0325800 A1) (hereafter “Ito”) in view of Tominaga et al. (US 2003/0168970 A1) (hereafter “Tominaga”) as applied to claim 1 above, and further in view of Choi et al. (“Improved Efficiency and Lifetime of Organic Light-Emitting Diode with Lithium-Quinolate-Doped Electron Transport Layer” Japanese Journal of Applied Physics, vol. 48 (2009) pp. 062101-1 through 062101-3.) (hereafter “Choi”).
Regarding claims 8-9: Ito as modified by Tominaga teaches all of the features with respect to claim 1, as outlined above. 
Ito as modified by Tominaga does not teach that the electron transport layer comprising the compounds of Tominaga further comprises lithium quinolate.
Choi teaches organic light emitting devices comprising electron transport layers comprising lithium quinolate {abstract, p. 062101-1 paragraph 2 through p. 062101-2 paragraph 1}.
Choi teaches that doping the electron transport layer improves device efficiency and lower operating voltage {p. 062101-2 2nd paragraph through p. 062101-3 1st paragraph}.
Therefore, at the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have further modified the device taught by Ito as modified by Tominaga by doping the electron transport layer comprising the compounds of Tominaga with lithium quinolate, based on the teaching of Choi. The motivation for doing so would have been to provide an organic light emitting device that has improved efficiency and lower operating voltage, as taught by Choi.

Allowable Subject Matter
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
As outlined in paragraphs 96-104 of the Office action of 06 October 2020, Suzuri et al. (WO 2006/104118 A1—machine translation relied upon) (hereafter “Suzuri”) in view of Ito et al. (US 2015/0325800 A1) (hereafter “Ito”) and Oshiyama et al. (JP 2009-182088 A—Machine translation relied upon) (hereafter “Oshiyama”) is a representation of the closest prior art.
However, the modified Compound D-43 of Suzuri no longer meets the claim limitations of claim 10. None of Suzuri, the cited prior art or the broader prior art teach or motivate further modifying the compounds of Suzuri to have the structure of a compound of the current claim 10. 
Furthermore, neither the cited prior art nor the broader prior art teach or provide motivation to make a compound of the current claim 10.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DYLAN CLAY KERSHNER whose telephone number is (303)297-4257.  The examiner can normally be reached on M-F, 9am-5pm (Mountain).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DYLAN C KERSHNER/Primary Examiner, Art Unit 1786